Citation Nr: 1215709	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-14 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a scar secondary to surgical removal of malignant cancer.

2.  Entitlement to service connection for a cardiac disability.

3.  Entitlement to service connection for a left leg disability, to include a left knee disability.

4.  Entitlement to service connection for a neurologic disability, to include a seizure disorder, trigeminal neuralgia, transverse myelitis, and peripheral neuropathy.

5.  Entitlement to service connection for a psychiatric disability, to include depression and anxiety.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for hypertension.
  
8.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or on account of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to June 1965.  He also had a verified period of active duty for training (ACDUTRA) from August 22, 1952 to December 23, 1952.

These matters come before the Board of Veterans' Appeals (Board) from July 2007 and December 2008 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Oakland, California.  

In the July 2007 decision, the RO denied the Veteran's petition to reopen a claim for service connection for a left leg injury as new and material evidence had not been submitted and denied entitlement to service connection for a heart murmur and heart disease, seizures, transverse myelitis, subacute peripheral neuropathy, anxiety, arthritis of the spine, and hypertension, and denied entitlement to SMC based on the need for regular aid and attendance of another person or on account of being housebound.  In the December 2008 decision, the RO denied entitlement to service connection for a scar secondary to surgical removal of malignant cancer.

The Veteran testified before the undersigned at a February 2012 hearing at the RO.  A transcript of that hearing has been associated with his claims folder.

In April 2012, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran's claim for service connection for a left leg disability was originally denied in an April 1968 rating decision.  The Veteran was notified of this decision, he did not appeal, and new and material evidence was not submitted within one year of the decision.  Thus, the April 1968 decision became final.  38 U.S.C.A. § 7105(d)(3) (West 2002); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104(a), 3.156(a)-(b), 20.1103 (2011).  

New and material evidence would ordinarily be required to reopen the claim for service connection for a left leg disability under such circumstances.  38 U.S.C.A. 
§ 5108 (West 2002).  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will adjudicate the claim without regard to the prior decision.  38 C.F.R. § 3.156(c)(1).

As relevant service treatment and personnel records have been added to the record since the May 1968 decision, the Board will adjudicate the claim for service connection for a left leg disability on a de novo basis.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.

In this case, medical records reflect diagnoses of hypertension and various cardiac and neurologic disabilities.  Specifically, coronary artery disease, a seizure disorder, transverse myelitis, trigeminal neuralgia, and peripheral neuropathy have been diagnosed, along with hypertension.  

Additionally, the Veteran has reported left leg and knee pain and a September 2008 VA occupational therapy consultation note reflects limitation of motion of the left knee during examination.  The most recent clinical evidence of a diagnosed left knee disability is a February 1968 VA examination report which indicated a diagnosis of internal derangement of the left knee.

Upon enlisting for a period of active duty for training in August 1952, the Veteran reported a history of rheumatic fever at the age of 10.  He indicated that he had been asymptomatic ever since that time and examination was normal at that time.  He reported on an August 1961 report of medical history for purposes of entrance into service that he had experienced left ankle swelling due to a sprain, but that there were no sequella.  Further, in February and August 1963 and April 1965 the Veteran was treated for left knee pain, swelling, and instability.  Diagnoses of internal derangement of the knee and a knee sprain were provided.

The Veteran contends that he was diagnosed with a heart murmur at the time he entered service and that he experienced symptoms of a cardiac disability (such as chest pressure) during service.  He further reporteds that he experienced a seizure in while stationed in Japan.  Cardiac and left leg symptoms, seizures, and hypertension have reportedly persisted ever since service.  

Although the Veteran reported a history of rheumatic fever and left ankle problems prior to service, there is no other evidence of pre-existing cardiac or left leg disabilities and his September 1961 entrance examination included no findings of cardiac or left leg abnormalities.  Therefore, he is presumed sound at service entrance.  Moreover, there is no clear and unmistakable evidence that any current cardiac or left leg disability pre-existed service and was not aggravated in service, such as to rebut the presumption.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b) (2011).  Therefore, the appropriate inquiry is whether the claimed disorders were incurred in, rather than aggravated by, active service.

In sum, there is competent evidence of current cardiac, left leg, neurologic disabilities and hypertension, and clinical evidence of a left knee injury in service. There is also competent evidence of cardiac, left leg, and neurologic problems and hypertension in the years since service.  VA's duty to obtain examinations as to the nature and etiology of any current left leg disability and as to the etiology of the current cardiac and neurologic disabilities and hypertension is, therefore, triggered.  Such examinations are needed to determine whether the Veteran has a current left leg disability and to obtain medical opinions as to etiology of any such disability and of the current cardiac and neurologic disabilities and hypertension.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 and Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

Evidence associated with the Veteran's claims file reflects that he had been in receipt of Social Security Administration (SSA) disability benefits for an unspecified disability.  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and may be relevant.

The evidence reflects that the Veteran has received treatment for the disabilities at issue from the following private treatment providers:  Peralta Hospital in Oakland, California; Kaiser Medical Center and Hospital in Hayward, California; and St. Rose Hospital in Hayward, California.  The Veteran indicated that Peralta Hospital had closed, and instructed VA that any records would be at Alta Bates Summit Medical Center.  However, a negative response was received from that facility.  Accordingly, reasonable efforts were undertaken as to those records.  However, an attempt should be made to obtain all available relevant treatment records from Kaiser Medical Center and St. Rose Hospital.  While the agency of original jurisdiction (AOJ) had informed the Veteran that Kaiser required the completion of its own authorization form to obtain records from that facility, the Veteran completed and submitted this form in November 2008.

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records. 38 C.F.R. § 3.159(e)(2). Thus, a remand is also necessary to attempt to obtain any additional relevant records from the above listed treatment providers.

Furthermore, the issue of entitlement to SMC based on the need for regular aid and attendance of another person or on account of being housebound is inextricably intertwined with the service connection issues on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  All efforts to obtain these records must be documented.

Efforts to obtain these records should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

2.  Ask the Veteran to complete authorizations to obtain all records of his treatment for a skin disease, cardiac, left leg, neurologic, psychiatric, and low back disabilities, and hypertension from the following treatment providers: Kaiser Medical Center and Hospital in Hayward, California; and St. Rose Hospital in Hayward, California.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

All efforts to obtain these treatment records should be documented in the claims file.  If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims and he should be advised to submit any records in his possession.  All such notification must be documented in the claims file.
  
3.  After all efforts have been exhausted to obtain and associate with the claims file any records from SSA and any additional treatment records, schedule the Veteran for a VA examination to determine the etiology of his current cardiac disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current cardiac disability (any cardiac disability diagnosed since May 2006) had its onset in service, is related to his reported in-service cardiac symptoms, or is otherwise the result of a disease or injury in service.

In formulating the above opinion, the examiner must acknowledge and comment on the significance, if any, of Veteran's reports of cardiac symptoms in service and in the years since that time.

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for cardiac problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report cardiac problems in service, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  After all efforts have been exhausted to obtain and associate with the claims file any records from SSA and any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current left leg disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current left leg disability (any left leg disability diagnosed since May 2006, including any left knee disability) had its onset in service, is related to the Veteran's left knee injury in service, or is otherwise the result of a disease or injury in service.

In formulating the above opinion, the examiner must acknowledge and comment on the significance, if any, of the Veteran's documented left knee injury in service and his reports of left leg symptoms in the years since that time.

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  After all efforts have been exhausted to obtain and associate with the claims file any records from SSA and any additional treatment records, schedule the Veteran for a VA examination to determine the etiology of his current neurologic disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current neurologic disabilities (any neurologic disability diagnosed since May 2006, including trigeminal neuralgia, transverse myelitis, peripheral neuropathy, and any seizure disorder) had an onset in service or in the year immediately following service, is related to his reported seizure in service, or is otherwise the result of a disease or injury in service.

In formulating the above opinion, the examiner must acknowledge and comment on the significance, if any, of Veteran's reports of seizures in service and in the years since that time.

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for neurologic problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report a seizure in service, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6.  After all efforts have been exhausted to obtain and associate with the claims file any records from SSA and any additional treatment records, schedule the Veteran for a VA examination to determine the etiology of his current hypertension.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current hypertension (any hypertension diagnosed since May 2006) had its onset in service or in the year immediately following service, or is otherwise the result of a disease or injury in service.

In formulating the above opinion, the examiner must acknowledge and comment on the significance, if any, of Veteran's reports of hypertension in the years since service.

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for hypertension in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

7.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

8.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).
_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



